Citation Nr: 1634418	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1965 to January 1967, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and other documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for erectile dysfunction was submitted by the Veteran in June 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's claimed tinnitus began during his military service.



CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for tinnitus is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran maintains that he had exposure to in-service acoustic trauma (without ear protection) as a heavy equipment operator in service.  He has clarified that his tinnitus has been present since service but more recently has gotten worse.  He denied any post-service noise exposure.  See June 2016 Board hearing transcript; April 2011 VA examination report.  

The Veteran's service personnel records confirm his service as an auxiliary equipment operator.  Exposure to acoustic trauma is conceded as being consistent with the places, types, and circumstances of service.  38 U.S.C.A. § 1154 (West 2014).  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the consistent statements, the Board finds the Veteran's assertions of tinnitus dating back to active service to be credible here.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Veteran's lay statements are supported by a July 2011 private medical opinion in which the physician found that the Veteran's tinnitus was caused in part or in total by the noise exposure during his Vietnam service.  Additionally, a May 2013 opinion from a VA physician was that it was at least as likely as not that the tinnitus was due to the military service occupational noise exposure.  

The Board acknowledges an April 2011 VA examiner's opinion that the Veteran's tinnitus is less likely related his in-service noise exposure and more likely due to a medical condition (other than hearing loss) or medication.  However, this was based upon the Veteran's statements that tinnitus began over 15 years prior, which he clarified at the Board hearing.  Accordingly, because the opinion is based upon inaccurate facts, it is of no probative value.   

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


